Citation Nr: 0736134	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  04-41 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether the character of the appellant's discharge is a bar 
to entitlement to Department of Veterans Affairs (VA) 
compensation benefits. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




        INTRODUCTION

The appellant had two years, four months and twenty-one days 
of service during the time period of September 1967 to 
November 1973.      

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 administrative decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which determined that the appellant's 
character of discharge, other than honorable conditions, was 
a statutory bar to VA benefits under 38 C.F.R. § 3.12(c).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an October 2006 statement, the appellant requested a 
hearing before a member of the Board at the local VA office.  
It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700, a hearing on appeal before 
the Board will be granted if a claimant expresses a desire to 
appear in person.  To ensure full compliance with due process 
requirements, a remand is required.

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a 
personal hearing before a Veterans Law 
Judge at the Seattle RO.  38 U.S.C.A. 
§ 7107 (West 2002).  A copy of the notice 
to the veteran of the scheduling of the 
hearing should be placed in the record, 
keeping in mind the 30-day advance notice 
requirement specified at 38 C.F.R. 
§ 19.76 (2007).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



